         Case 3:19-cv-01206-RNC Document 77 Filed 06/08/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


PAUL REYES,                                     )       Case No.: 3:19-cv-01206-JAM
                                                )
               Plaintiff,                       )       PLAINTIFF’S MOTION TO ENFORCE
       vs.                                      )       SUBPOENA AND COMPEL
                                                )       TRANSUNION TO PROVIDE
IC SYSTEM, INC.                                 )       RESPONSIVE DOCUMENTS AND
                                                )       DEPOSITION TESTIMONY
               Defendant.                       )
                                                )
                                                )
                                                )


       Plaintiff, Paul Reyes, by and through undersigned counsel, hereby moves to compel

TransUnion LLC. Pursuant to Federal Rule of Civil Procedure 45(d)(2)(B)(i), a party who has

properly served a subpoena “may move the court for the district where compliance is required

for an order compelling production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i); see E. Point

Sys. v. Steven Maxim, S2K, Inc., 2015 U.S. Dist. LEXIS 56450, 2015 WL 1971453, at *2 (D.

Conn. 2015) (“This Court has the authority under Fed. R. Civ. P. 45(d)(2)(B)(i) to compel

compliance with a subpoena”).

       A. NOTICE

       On April 5, 2021, Plaintiff’s counsel issued a subpoena to TransUnion’s counsel Kevin

Bennett at Schuckit & Associates, inquiring whether he would accept service. Exhibit A, B. On

April 16, 20201, Mr. Bennett confirmed he had passed the subpoena on to Transunion and would

provide a response shortly. See Exhibit B. Just to ensure there was no issue with proper service,

Mr. Zemel also had a copy of the subpoena sent by certified mail on April 20 to 555 West

Adams, Chicago, Illinois. This subpoena was delivered on April 26. Exhibit C.




                                                    1
          Case 3:19-cv-01206-RNC Document 77 Filed 06/08/21 Page 2 of 5




        Plaintiff’s counsel had numerous emails and conversations with Mr. Bennett in an

attempt to obtain the necessary documents and testimony; however, to date, Mr. Bennett has not

responded to calls or emails in the last two weeks, despite the fact Mr. Zemel indicated he would

need to move to compel the testimony and information if it was not provided.

        Given this, Plaintiff now seeks to enforce the subpoena and compel responsive

documents and deposition testimony from TransUnion in regarding to Plaintiff’s account.

        B. RELEVANCE OF DOCUMENTS

        “The party issuing the subpoena must demonstrate that the information sought is relevant

and material to the allegations and claims at issue in the proceedings.” Night Hawk Ltd. v.

Briarpatch Ltd., L.P., 2003 U.S. Dist. LEXIS 23179, 2003 WL 23018833, at *8 (S.D.N.Y.

2003); see Salvatorie Studios, Int'l v. Mako's, Inc., 2001 U.S. Dist. LEXIS 11729, 2001 WL

913945, at *1 (S.D.N.Y. 2001). Relevance in this context is subject to the over-arching relevance

requirement outlined in Rule 26(b)(1). See Krys v. Sugrue (In re Refco Secs. Litig.), 759 F. Supp.

2d 342, 345 (S.D.N.Y. 2011) (“Subpoenas issued under Rule 45 are subject to the relevance

requirement of Rule 26(b)(1)”); see Ford Motor Credit Co. v. Meehan, 2008 U.S. Dist. LEXIS

53192, 2008 WL 2746373, at *4 (E.D.N.Y. 2008); During v. City Univ. of N.Y., 2006 U.S. Dist.

LEXIS 53684, 2006 WL 2192843, at *82 (S.D.N.Y. 2006).

        Rule 26(b)(1), as amended on December 1, 2015, recognizes that “[i]nformation is

discoverable . . . if it is relevant to any party's claim or defense and is proportional to the needs of

the case.” Rule 26 Advisory Committee Notes to 2015 Amendments; see Sibley v. Choice Hotels

Int'l, 2015 U.S. Dist. LEXIS 170734, 2015 WL 9413101, at *2 (E.D.N.Y. 2015) (recognizing

that “the current version of Rule 26 defines permissible discovery to consist of information that

is, in addition to being relevant ‘to any party’s claim or defense,’ also ‘proportional to the needs



                                                   2
         Case 3:19-cv-01206-RNC Document 77 Filed 06/08/21 Page 3 of 5




of the case.’”) (internal citation omitted). Although the documents are sought pursuant to Rule

45, rather than Rule 34, the logic regarding Rule 34 can be instructive. See New Falls Corp. v.

Soni, 2018 U.S. Dist. LEXIS 111953, at *13-14 (E.D.N.Y. 2018). Document requests can be

sought from a party who has “retained any right or ability to influence the person in whose

possession the documents lie.” N. Mariana Islands v. Millard, 287 F.R.D. 204, 209 (S.D.N.Y.

2012) (internal quotations omitted) (emphasis in original); Bank of N.Y. v. Meridien BIAO Bank

Tanz. Ltd., 171 F.R.D. 135, 146 (S.D.N.Y. 1997); accord In re Flag Telecom Holdings, Ltd. Sec.

Litig., 236 F.R.D. 177, 180 (S.D.N.Y. 2006). The documents sought by Plaintiff are “relevant

and material to the allegations and claims at issue in the proceedings.” Night Hawk Ltd, 2003

U.S. Dist. LEXIS 23179, 2003 WL 23018833, at *8. In fact, during proceedings with the Court,

Plaintiff specifically spoke concerning the need for documents from TransUnion, and was

instructed by the Court to provide those documents to Defendant.

       TransUnion was properly served through counsel and through certified mail. TransUnion

was requested to produce documents via email and to provide deposition availability or to appear

for a deposition by zoom on April 26, 2021. While some documents were provided, the

testimony sought by Plaintiff has not been addressed and as such it is unclear if further

documents are necessary. This testimony is relevant and important to Plaintiff’s case because

TransUnion is the credit bureau which was reporting the inaccurate credit information on Mr.

Reyes which resulted in Mr. Reyes’ termination came from TransUnion. Defendant ICS and

RPM, the two debt collectors simultaneously reporting on this account, were furnishing credit

information on Mr. Reyes to TransUnion. Further, Defendant ICS claims to have sent

communications to TransUnion but could not produce evidence of this transmission; therefore,

Plaintiff seeks the information from TransUnion. As such, Plaintiff needs additional information



                                                 3
          Case 3:19-cv-01206-RNC Document 77 Filed 06/08/21 Page 4 of 5




from TransUnion regarding what was reported by Defendant and RPM. These topics are directly

tied to Plaintiff’s claims and as these are internal TransUnion documents, Plaintiff cannot obtain

these documents from any other party.

       In addition to document production within the subpoena, Plaintiff also seeks a deposition

by zoom. The deposition is essential to understanding TransUnion’s documents, whether it

received any correspondence from Defendant, and if so, when. Further, TransUnion will be able

to testify concerning the information Defendant transmitted as it relates to the account number.

Plaintiff has presented evidence which contradicts statements from the Defendant concerning

what was transmitted to TransUnion. Only TransUnion can testify to this, and therefore, a

deposition is essential on this issue as well.

       As such, Plaintiff respectfully requests the Court for an order enforcing Plaintiff’s

subpoena against TransUnion so that Plaintiff may obtain the relevant and necessary documents

and testimony sought.



Dated: June 8, 2021                                  Respectfully Submitted,


                                                     BY: /s/ Daniel Zemel
                                                     Daniel Zemel, Esq.
                                                     Zemel Law LLC
                                                     660 Broadway
                                                     Patterson, New Jersey 07514
                                                     T: 862.227.3106
                                                     dz@zemellawllc.com
                                                     Attorneys for Plaintiff




                                                 4
         Case 3:19-cv-01206-RNC Document 77 Filed 06/08/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of June 2021 a true and correct copy of the foregoing

document was sent to all counsel of record via the Court’s ECF system.



                                                                      /s/ Daniel Zemel
                                                                      Daniel Zemel, Esq.




                                                 5
